t c memo united_states tax_court david j wierdsma petitioner v commissioner of internal revenue respondent docket no filed date david j wierdsma pro_se marion t robus for respondent memorandum findings_of_fact and opinion powell special_trial_judge this case was assigned pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_182 all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined deficiencies in petitioner's federal income taxes and additions to tax as follows year deficiency dollar_figure big_number additions to tax sec_6651 sec_6654 dollar_figure dollar_figure petitioner resided in fremont california at the time he filed his petition after concessions the issues are whether petitioner is liable for the asserted deficiencies and additions to tax and whether this court should impose a penalty upon petitioner pursuant to sec_6673 findings_of_fact in the notice_of_deficiency respondent determined that petitioner failed to file federal_income_tax returns for the taxable years and and failed to report wages and allocated tip_income for those years as reflected on forms w-2 issued by the edward thomas hospitality corp in addition to the respondent concedes that the statutory_notice_of_deficiency should not have included adjustments for the employee's portion of tax for old-age survivors and disability insurance and hospital insurance fica tax imposed by sec_3101 and b and that the deficiencies and additions to tax must be adjusted accordingly thus the amounts in dispute are as follows year deficiency dollar_figure big_number additions to tax sec_6654 sec_6651 dollar_figure dollar_figure resulting deficiencies and additions to tax respondent orally moved that a penalty be imposed upon petitioner pursuant to sec_6673 petitioner has presented no evidence to refute respondent's determinations and has refused to testify asserting the privilege under the fifth_amendment opinion sec_61 defines gross_income broadly as all income from whatever source derived gross_income specifically includes compensation_for services sec_61 furthermore respondent's determinations are presumed correct and petitioner bears the burden of proving that those determinations are erroneous rule a 290_us_111 in his post-trial memorandum petitioner contends that because respondent has conceded the issue concerning fica_taxes the burden_of_proof rests on respondent to show that no other portion of the deficiency determinations is based on fica_taxes even assuming arguendo that petitioner's contention constitutes a correct statement of the law the notice_of_deficiency plainly attributes the remainder of the deficiencies to petitioner's failure to report his wages and tips for income_tax purposes we need not decide whether petitioner has properly asserted the fifth_amendment privilege as he has not otherwise met his burden_of_proof see 92_tc_661 cf 680_f2d_1268 9th cir thus we reject petitioner's argument consequently and in light of the fact that petitioner has not introduced any evidence to show that respondent's determinations are erroneous we find for respondent with respect to the deficiencies rule a respondent also determined that petitioner is liable for additions to tax pursuant to sec_6651 and sec_6654 for the taxable years and sec_6651 imposes an addition_to_tax for failure_to_file a timely return unless the taxpayer establishes that the failure did not result from willful neglect and that the failure was due to reasonable_cause sec_6654 imposes an addition_to_tax on individuals for any underpayment of estimated_tax petitioner has made no argument and presented no evidence concerning these additions to tax accordingly we hold for respondent with respect to the additions to tax rule a as a final matter we consider whether this court should award a penalty to the united_states under sec_6673 sec_6673 grants this court discretion to award the united_states a penalty not to exceed dollar_figure at the expense of a taxpayer who in the opinion of this court maintains a proceeding primarily for delay or adopts a position in such a proceeding that is frivolous or groundless in his amended petition petitioner presented tax_protester arguments that can only be categorized as frivolous petitioner however while less than the model litigant generally refrained from urging those arguments in his post-trial memorandum moreover respondent has conceded error in the notice_of_deficiency with respect to the employment_tax determinations therefore we decline to impose a penalty in this case and respondent's oral motion will be denied in so doing we caution petitioner that future assertions of such groundless arguments will result in substantial penalties pursuant to sec_6673 to reflect respondent's concessions an appropriate order and decision will be entered
